  Case 17-42972       Doc 39     Filed 11/05/19 Entered 11/05/19 10:44:53    Desc Main
                                   Document     Page 1 of 5


                        UNITED STATES BANKRUPTCY COURT

                                 DISTRICT OF MINNESOTA


In re:

         William Victor Binger III,
                                                     Chapter 7
         Patricia Ione Binger,
                                                     Case No. 17-42972
                      Debtors.


                       NOTICE OF MOTION AND MOTION TO
                     COMPEL TURNOVER OF ESTATE PROPERTY


          Erik A. Ahlgren (the “Trustee”) moves the court for the relief requested below

and gives notice of hearing.

                                   NOTICE OF HEARING

         1.    The court will hold a hearing on this motion at 10:30 a.m. on December 12,

2019, Courtroom 7 West, U.S. Courthouse, 300 South Fourth Street, Minneapolis,

Minnesota, 55415 or as soon thereafter as counsel may be heard.

         2.    Any response to this motion must be filed and served by delivery or mail

not later than Friday, December 6, 2019, which is six days before the time set for the

hearing (including Saturdays, Sundays, and holidays). UNLESS A RESPONSE

OPPOSING THE MOTION IS TIMELY FILED, THE COURT MAY GRANT THE

MOTION WITHOUT A HEARING.
 Case 17-42972       Doc 39    Filed 11/05/19 Entered 11/05/19 10:44:53         Desc Main
                                 Document     Page 2 of 5


                                         MOTION

      3.       The petition commencing this chapter 7 case was filed on September 28,

2017. The case is now pending in this court.

      4.       This court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157

and 1334, Federal Rule of Bankruptcy Procedure 5005 and Local Rule 1070-1. This

Motion arises under 11 U.S.C. §542 and Bankruptcy Rules 4003. This Motion is filed

under Bankruptcy Rule 9014 and Local Rules 9001 et seq. This proceeding is a core

proceeding.

      5.       The Trustee has requested turnover of:

           •   A gooseneck trailer,

           •   Two Farmall Tractors,

           •   Minnesota State Property Tax Return for 2017.

      6.       The Debtor has failed to turnover the above described items.

      7.       Pursuant to 11 U.S.C. §521(3)(4), the Debtor is required, among other

things, to cooperate with the Trustee as necessary to enable the Trustee to perform the

Trustee's duties, and to surrender to the Trustee all property of the estate. Bankruptcy

Rule 4002(4) also requires the Debtor to cooperate in the administration of the estate.

      WHEREFORE, the Trustee, by and through the undersigned attorney, moves the

court for an order of the court the turnover of the above described items within 7

calendar days from the date of the hearing on the motion for turnover.


      2.       For such further relief as the court deems just and equitable.
 Case 17-42972     Doc 39    Filed 11/05/19 Entered 11/05/19 10:44:53     Desc Main
                               Document     Page 3 of 5


                                       Ahlgren Law Office, PLLC

Dated: November 5, 2019                /e/Erik A. Ahlgren
                                       Attorney #191814
                                       220 West Washington Ave, Ste 105
                                       Fergus Falls, MN 56537
                                       Office: 218-998-2775
                                       Fax: 218-998-6404
                                       erik@ahlgrenlaw.net

                                       ATTORNEY FOR DEBTOR

                                    Verification.

I, Erik A. Ahlgren, the moving party named in the foregoing notice of hearing and
motion, declare under penalty of perjury that the foregoing is true and correct
according to the best of my knowledge, information and belief.



Dated: November 5, 2019               Signed: /e/ Erik A. Ahlgren
  Case 17-42972       Doc 39     Filed 11/05/19 Entered 11/05/19 10:44:53    Desc Main
                                   Document     Page 4 of 5


                        UNITED STATES BANKRUPTCY COURT

                                 DISTRICT OF MINNESOTA


In re:

         William Victor Binger III,
                                                     Chapter 7
         Patricia Ione Binger,
                                                     Case No. 17-42972
                      Debtors.


                                          ORDER


      Upon the Motion to Compel Turnover of Estate Property filed by the Trustee and
upon all the files and records of the proceedings herein,

         IT IS ORDERED:

       Within seven (7) days of the date hereof, the Debtor is required to turnover the
following:

            •   A gooseneck trailer,

            •   Two Farmall Tractors,

            •   Minnesota State Property Tax Return for 2017.



Dated:

                                           __________________________________
                                           Chief United States Bankruptcy Judge
  Case 17-42972       Doc 39     Filed 11/05/19 Entered 11/05/19 10:44:53   Desc Main
                                   Document     Page 5 of 5


                        UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MINNESOTA


In re:

         William Victor Binger III,
                                                     Chapter 7
         Patricia Ione Binger,
                                                     Case No. 17-42972
                      Debtors.


                         UNSWORN CERTIFICATE OF SERVICE




      I, Lisa Ahlgren, declare under penalty of perjury that on November 5, 2019 she
caused to be served the following documents via the CM/ECF system to those parties
requesting electronic notification.

         1. Notice of Motion and Motion to Compel Turnover of Estate Assets
         2. Proposed Order

And by U.S. Mail to:

William Victor Binger III                      Patricia Ione Binger
34053 Hupp St NE                               34053 Hupp St NE
Cambridge MN 55008                             Cambridge MN 55008

Executed: November 5, 2019                 Signed: /e/Lisa Ahlgren
                                                   Lisa Ahlgren
                                                   220 W. Washington Ave, Ste 105
                                                   Fergus Falls, MN 56537
